 In the Matter of ARMOURFERTILIZERWORKS,DIVISION OF ARMOITRAND COMPANY, A CORPORATIONandINDU:TRIALUNION OF MARINE ANDSIIIPBUILDINC;WORKERS OFAMERICA,C. I. O.Case No. 5-fl-,9111.-Decided March 7, 1946Mr. Charles J. Regero,ofJacksonville,Fla., andMr.O'DellWilliams,ofWilmington, N. C., for-the Company.Mr. Bruce E. Davis,of Wilmington, N. C., andMr.James Simone,of Newport News, Va., for the Union.Mr. Elmer P. Freischlag,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TIIE CASEUpon an amended petition duly filed by Industrial Union of Marineand Shipbuilding Workers of America, C. I. 0., herein called theUnion, alleging that a question affecting commerce had arisen con-cernilg the representation of employees of Armour Fertilizer Works,Division of Armour and Company, a corporation, Navassa, NorthCarolina, herein called the Company,' the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeGeorge L.Weasler, Trial Examiner. The hearing was held atWilmington, North Carolina, on November 30, 1945. The Companyand the Union appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.During the hearing,the Company moved to dismiss the petition on the ground that itwas not engaged in interstate commerce.The motion was referredto the Board.For the reasons appearing hereinafter, the motionisdenied.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All partieswere afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :IThe name appears as amendedat thehearing.66 N. L.R. B., No. 46.365 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE COMPANYArmour Fertilizer Works, Division of Armour and Company, anIllinois corporation, operates, among others, a plant at Navassa,North Carolina, the only plant involved in this proceeding.At itsNavassa plant, the Company is engaged in manufacturing fertilizerand fertilizermaterials.During the year 1944, the Company pur-chased raw materials consisting mainly of tankage, ammoniumsulphate, potash, ammonium nitrate of soda, sulphur, and phosphaterock, valued at approximately $2,000,000, of which about 90 percentwas purchased and shipped to its Navassa plant from outside theState of North Carolina.During the same period, the Companymanufactured fertilizer and fertilizer materials valued at approxi-mately $3,000,000, of which about 19 percent represented sales andshipments to points outside the State.We find, contrary to the contention of the Company, that it isengaged in commerce within the meaning of the National Labor Re-lationsAct .2II.THE ORGANIZATION INVOLVEDIndustrial Union of Marine and Shipbuilding Workers of Americais a labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn September 21, 1945,the Unionadvised theCompany by letterthat it represented a majority of theCompany's employees at itsNavassa plant and requestedthat the Companyrecognize it as thebargaining agent for such employees.At thehearing,the Companystated that it would not recognize the petitioner unless and untilitwas certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate .3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company,within the meaningof Section 9 (c) and Section 2 (6) and(7) of the Act.5SeeJr.L. Brandeis A Sonsv.N. L. R.B.,142 F. (2d) 977(C.C.A. 8),enf'g 53N. L. R. B.352, cert.denied 323 U. S. 751;Santa Cruz Fruit PackingCo. v. N. L. R. B.,303 U.S. 453.& The Field Examiner reported that the Union submitted 118 cards;that the Com-pany declined to submit a copy of its pay roll;and that there were approximately 150employees in the appropriate unit. ARMOUR FERTILIZER WORKSIV. THE APPROPRIATE UNIT367The Company and the Union agree that all productionand mainte-nance employees at the Navassa plant, excluding office employees,plant guards, watchmen, supervisors, managers, officers,foremen, andall other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute an appro-priate unit.4The sole dispute between the parties relates to thechemist and the two assistant chemists, whom the Company wouldinclude in, and the Union exclude from, the unit.These three employees work in a laboratory, which isa separatebuilding not regularly used by the other employees sought by theUnion.The chemist is a registered chemist licensed under the lawsof the State of North Carolina.His job entails the making ofanalyses of fertilizer materials received at the plant and of finishedproducts shipped from the plant.His prime function is to see thatthe products sold meet certain company standards and comply withFederal and State statutory requirements.He is directlyresponsibleto the Plant Superintendent, whereas the productionand maintenanceemployees are subject to the immediate supervisionof foremen intheir respective departments.The two assistant chemists work underthe supervision of the chemist, and perform the same duties as thechemist.They are neither registered chemists nor pharmacists, norhave they had any particular education along those lines, otherthan the practical training received in the plant laboratory. It isclear, however, that, despite their lack of formal academic training,they fall within the classification of technicians.Under all thecircumstances, we are of the opinion that the chemistand assistantchemists are technical employees, whose work, working conditions,and interests are dissimilar from those of the production andmaintenance employees.We shall, therefore, exclude them from theunit.5In accordance with the agreement of the parties and ourforegoingdetermination, we find that all productionand maintenance em-ployees of the Company at its Navassa, North Carolina, plant, butexcluding office employees, plant guards, watchmen, the chemist,assistant chemists, supervisors,managers,officers, foremen,and allor any other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.4 The amended petitionwas further amended at the hearing to exclude watchmenfrom the appropriate unit.GMatter of B. I. du Pont de Nemour8 A Co., Inc.,62 N. L.R. B. 146. 368DECISIONSOF,NATIONAL LABOR RELATIONS BOARDV. THE DETER31INATION OF REPRESENTATIVESWe, shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate, unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by,Section 9 (c) of the National Labor Re-lationsAct, and p}Ii<uant to Article III, Section 9, of NationalLabor RelationsBoard Rules and Regulations-Series 3, as amended,it ishereby,DIRECTEDthat, as part of thq investigation to ascertain representa-tives for the purposes of collective bargaining with Armour FertilizerWor$s, Division of Armour and Company, a corporation, Navassa,North Carolina, an election by secret ballot shall be conducted asearlyas possible,but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Fifth Region, acting in this matter as agent for,theNational Labor Relations Board, and subject to Article III,Sections10 and 11, of said Rules and Regulations, among employeesin, the unit found appropriate in Section IV, above, whowere em-ployed during the pay-roll period immediately, preceding the dateof this Direction, including employees who did not work duringsaid, pay-roll Period because they were ill or on vacation or tempo-rarily,laid off,and including employees in the armed forces of theUnited States who present themselves in person at the polls, butexcludingthose employees who have since quit or been dischargedfor causeand have not been rehired or reinstated prior to the dateof the election, to determine whether or not they desire to be repre-sented by Industrial Union of Marine and Shipbuilding Workersof America, CrIO, for the purpqses of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of theabove Decision, and, Direction of Election.